 Case 2:20-mj-04992-DUTY Document 6 Filed 10/16/20 Page 1 of 5 Page ID #:42



 1                                                                      FILED
                                                              CLERK U.S. DISTRICT COURT

 2
                                                                   (fir 16~                     I
 3
                                                             CENTRAL DISTRICT OF CAL   RNIA
 4                                                           ~Y                        ~~ ~ r

 5

 6
                         UNITED STATES DISTRICT COURT

 8                     CENTRAL DISTRICT OF CALIFORNIA

 9

to    UNITED STATES OF AMERICA,                           Case No. 2:20-mj-04992 DUTY
11                      Plaintiff,
                                                          ORDER OF DETENTION
12

13
      Fontrell Antonio Baines
14

15                      Defendant.

16

17                                                I.

18       A.() On motion ofthe Government in a case allegedly involving:
19           1.()   a crime of violence.
20           2.()   an offense with maximum sentence of life imprisonment or death.
21           3.()   a narcotics or controlled substance offense with maximum sentence
22                  often or more years.
23           4.()   any felony -where the defendant has been convicted oftwo or more
24                  prior offenses described above.
25           5. O   any felony that is not otherwise a crime ofviolence that involves a minor
26                  victim, or possession or use of a firearm or destructive device or any

27                  other dangerous weapon,or a failure to register under 18 U.S.0 § 2250.

28

                          ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     CR-94                                                                                          Page 1 of4
 Case 2:20-mj-04992-DUTY Document 6 Filed 10/16/20 Page 2 of 5 Page ID #:43



 1       B.(x)          On motion by the Government /()on Court's own motion,in a case
 2                  allegedly involving:
 3           (x)        On the further allegation by the Government of:
 4            1. (x)       a serious risk that the defendant will flee.
 5            2.()      a serious risk that the defendant will:
 6               a.()obstruct or attempt to obstruct justice.

                 b.()threaten, injure, or intimidate a prospective witness or juror or
 8                      attempt to do so.
 9       C.      The Government()is/(x)is not entitled to a rebuttable presumption that no
10               condition or combination of conditions will reasonably assure the defendant's
11               appearance as required and the safety ofany person or the community.
12                                                    II.

13       A.(x)          The Court finds that no condition or combination of conditions will

14                  reasonably assure:

15            1. (x)       the appearance ofthe defendant as required.

16              (x)        and/or

l~            2. (x)       the safety of any person or the community.

18       B.() The Court finds that the defendant has not rebutted by sufficient

19                  evidence to the contrary the presumption provided by statute.

20                                                    III.

21       The Court has considered:

22       A. the nature and circumstances of the offenses) charged, including whether the

23            offense is a crime of violence, a Federal crime of terrorism, or involves a minor

24            victim or a controlled substance, firearm, explosive, or destructive device;

25       B. the weight of evidence against the defendant;

26       C. the history and characteristics ofthe defendant; and

27
        D. the nature and seriousness ofthe danger to any person or to the community.

28

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     CR-94                                                                                   Page 2 of4
 Case 2:20-mj-04992-DUTY Document 6 Filed 10/16/20 Page 3 of 5 Page ID #:44



 1                                                  IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments     and/or   statements       of counsel, and              the   Pretrial   Services
 4       Report/recommendation.
 5                                                   V.

 6       The Court bases the foregoing findings) on the following:
         A.(x)         As to flight risk:
 8                x Insufficient bail resources
 9                ❑ Refusal to interview with Pretrial Services
to                x Lack of connections to this District
11                x Previous probation violation

12                ❑ Ties to foreign countries

13                ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

14                ❑■

15

16

17

18

19       B.(x)         As to danger:

20                x Nature of previous criminal convictions

21                x Allegations in present charging document

22                ❑ Substance abuse

23                ❑ Already in custody on state or federal offense

24                ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

25                x       Defendant arrested with weapon in his possession -- althou

26   is a convicted felon

27

28

                             ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     CR-94                                                                                      Page 3 of4
 Case 2:20-mj-04992-DUTY Document 6 Filed 10/16/20 Page 4 of 5 Page ID #:45



 1

 2

 3

 4       C.() Defendant submitted to detention
 5

 6                                                   VI.

         A.()      The Court finds that a serious risk exists that the defendant will:
 8              1.()obstruct or attempt to obstruct justice.
 9              2.()attempt to/( )threaten, injure or intimidate a witness or juror.
to       B. The Court bases the foregoing findings) on the following:
11

12

13

14

15

16                                                  VII.

17       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.

18       B. IT IS FURTHER ORDERED that the defendant be committed to the custody

19           of the Attorney General for confinement in a corrections facility separate, to

20           the extent practicable, from persons awaiting or serving sentences or being

21           held in custody pending appeal.

22       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable

23           opportunity for private consultation with counsel.

24      D. IT IS FURTHER ORDERED that, on order of a Court of the United States or

25           on request of any attorney for the Government, the person in charge of the

26           corrections facility in which the defendant is confined deliver the defendant to

27
             a United States marshal for the purpose of an appearance in connection with a

28
             court proceeding.

                             ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))
     CR-94                                                                               Page 4 of4
 Case 2:20-mj-04992-DUTY Document 6 Filed 10/16/20 Page 5 of 5 Page ID #:46



 1   DATED: 10/16/2020                                                           •
 2

 3                                            ALEXANDER F. MacKINNON
                                              UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                         ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))
     CR-94                                                                           Page 5 of4
